Citation Nr: 1109063	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  10-04 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for right knee degenerative joint disease (DJD), claimed as secondary to service-connected left total knee replacement (TKR).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from July 1961 to October 1964.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In September 2010, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the Veteran's claims file.  At the Travel Board hearing, the undersigned granted the Veteran's request to hold the case in abeyance 90 days for the submission of additional evidence.  Such evidence was received in November 2010.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

On November 2009 VA examination, the Veteran indicated that he injured his right knee at work in 1967 or 1968, and underwent surgery in 1970 at Christ Community Hospital.  Physical examination of the right knee revealed a well-healed 6 cm. horizontal surgical scar of the right patella.  It does not appear that any attempt was made to secure treatment records from Christ Community Hospital.  VA is obligated to make an attempt to secure these records in order to obtain a clear picture of the Veteran's disability.  

The Veteran is advised that 38 C.F.R. § 3.158(a) provides that where evidence (to include releases for evidence, and identifying information) requested in connection with an original claim is not furnished within one year of the request, the claim will [emphasis added] be considered abandoned.  

Furthermore, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  The Veteran was provided notice of what type of information and evidence was needed to substantiate his service connection claim, but was not notified of the criteria for establishing a disability rating or effective date of award.  Since this case is being remanded anyway, there is an opportunity to correct this notice defect.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran a letter giving him appropriate notice regarding effective dates of awards and the criteria for rating knee disabilities in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should ask the Veteran to identify any and all providers of evaluation and/or treatment he has received for his right knee since his discharge from service (those not already of record), and to provide releases for records of any private treatment or evaluation providers, specifically including records of treatment leading up to, of, and following the Veteran's right knee surgery in 1970 at Christ Community Hospital.  The RO should secure copies of the complete records of treatment and evaluation from all sources the Veteran identifies.  If any provider does not respond, the Veteran should be so advised, and reminded that ultimately it is his responsibility to ensure that any private records are secured.  

3.  If (and only if) the development ordered above suggests further development (such as a VA examination or nexus opinion), the RO should arrange for such development.  

4.  The RO should then readjudicate this claim.  (If the Veteran fails to respond to requests for identifying information or to provide releases for the records sought, the RO must address the applicability of 38 C.F.R. § 3.158(a).)  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


